Citation Nr: 0003350	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  93-08 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for refractive error.

2.  Entitlement to service connection for asthma and 
emphysema.

3.  Entitlement to service connection for arteriosclerotic 
cardiovascular disease as a result of exposure to herbicides.

4.  Entitlement to service connection for hearing loss of the 
right ear.

5.  Entitlement to service connection for hearing loss of the 
left ear.

6.  Entitlement to an increased evaluation for service 
connected low back pain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 1999, the veteran testified at a 
hearing before a Member of the Board sitting at Montgomery, 
Alabama.

The issues of entitlement to service connection for asthma 
and emphysema, arteriosclerotic cardiovascular disease as a 
result of exposure to herbicides, and entitlement to an 
increased evaluation for service connected low back pain will 
be addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The veteran's refractive error of the eyes is not a 
disease or injury within the meaning of applicable 
legislation providing compensation.

3. The bilateral sensorineural hearing loss is of service 
origin.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
refractive error of the eyes is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2. The veteran's bilateral hearing loss was incurred during 
his period of active service. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§  3.303, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved is whether the 
veteran has submitted a well-grounded claim for entitlement 
to service connection for refractive error of the eyes, 
hearing loss of the right ear, and hearing loss of the left 
ear. 38 U.S.C.A. § 5107(a) (West 1991).  Pursuant to 38 
U.S.C.A. § 5107(a) (West 1991), a person who submits a claim 
for benefits administered by the Secretary has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  

A well grounded claim is described as one which is plausible, 
one that is meritorious on its own or capable of 
substantiation. See Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
truthfulness of evidence is presumed for purposes of 
determining if a claim is well grounded. Robinette, 8 Vet. 
App. at 75-76; King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
United States Court of Appeals for Veterans Claims (Court) 
has further held that where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is ordinarily required to fulfill the well-
grounded-claim requirement of section 5107(a). Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995) (en banc).

Thus, in order for a service connection claim to be well 
grounded, there must be (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).

If the claimant has not presented a well grounded claim, then 
the appeal fails as to that claim, and the Board is under no 
duty under 38 U.S.C.A. § 5107(a) (West 1991) to assist the 
claimant any further in the development of that claim. 
Murphy, 1 Vet. App. at 81.

Compensation is payable to a veteran for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Entitlement to 
service connection may also be granted for a chronic disease, 
i.e. sensorineural hearing loss, which is manifested to a 
degree of 10 percent disabling within one year following the 
veteran's period of active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, (West 1991); 38 C.F.R. § 3.307, 3.309 (1999).

I. Refractive Error of the Eyes

The veteran testified in August 1999 as to the circumstances 
regarding his eye symptoms.  Specifically, he stated that had 
an accident wherein he burned his eyes during service.  He 
indicated that he was told it was astigmatism and was given 
corrective lenses for it but that it did not do any good.  He 
stated that he did not wear corrective lenses prior to his 
entry into service, but that he began wearing them during 
service in the 1970's.  He stated that ever since his 
inservice accident, he has had increased difficulty reading 
and focusing, as well as an increased extreme sensitivity to 
light.  Service connection is in effect for 
keratoconjunctivitis sicca, status post bilateral flash burn 
injuries.

A review of the veteran's service medical records shows that 
the service entrance examination has not been furnished by 
the appropriate service department.  The veteran reported to 
the optometry clinic in March 1973 with frontal headaches 
with reading after three hours.  Vision was 20/20 
bilaterally.  A report of medical history dated in October 
1975 shows that the veteran indicated he did not wear glasses 
or contact lenses, but that he also did not have vision in 
both eyes.  He also indicated that he had had eye trouble.  
The associated report of medical examination also dated in 
October 1975 showed that his eyes were clinically normal and 
that he had uncorrected distant vision of 20/20 bilaterally.  
His near vision was said to be J-1 in both eyes.

The veteran was treated for the flashburn injury from welding 
in June 1978.  The diagnosis was eye strain.  The veteran 
then had his eyes screened in January 1979.  He had reported 
blurred vision.  Unaided distant visual acuity was 20/20 in 
the left eye and 20/200 in the right eye.  Unaided near 
visual acuity was 20/35 on the hand chart for the left eye 
and 20/70 on the hand chart for the right eye.  The veteran 
indicated that he had the problem with blurred vision for six 
years and that he had a six year old prescription for reading 
glasses.  He described the blurred vision as transient, but 
daily, occurring mostly in the afternoon.  He described 
frontal, dull, burning pain, and noted that he often 
experienced double vision when reading.

A chronological record of medical care dated in February 1979 
shows that the veteran reported having broken his glasses 
which he used for reading.  He indicated that he had 
astigmatism.  The assessment was no significant visual 
problem.

A report of periodic medical examination dated in December 
1981 shows that the veteran eyes were evaluated as clinically 
normal.  Uncorrected visual acuity for distant vision was 
20/20 bilaterally.  Uncorrected visual acuity for near vision 
was 20/30 in the right eye and 20/25 in the left eye.

In January 1982, the veteran reported routine headaches and 
was given a new prescription for refractive error.  In 
October 1982, the veteran reported again for an eye 
consultation as he indicated that he did a lot of near work.  
The diagnosis was compound hypermetropic astigmatism.  The 
veteran was given a new prescription for refractive error.

The veteran was seen in August 1983 for a left eye irritation 
with no evidence of infection.  A report of medical 
examination completed pursuant to the veteran's separation 
from service, dated in October 1984, shows his eyes were 
evaluated clinically as normal.  It was reported that he wore 
glasses.  Uncorrected visual acuity for distant vision was 
20/30 in the right eye and 20/20 in the left eye.  Corrected 
visual acuity for distant vision was 20/20 in both eyes.  
Uncorrected visual acuity for near vision was J-1 in both 
eyes.  Defective visual acuity was noted.

Subsequent to service, a report of medical examination 
conducted pursuant to duty in the National Guard, dated in 
May 1991, shows that his eyes were evaluated as clinically 
normal.  The examiner remarked that the veteran had myopia. 
Uncorrected visual acuity for distant vision was 20/40 in the 
right eye and 20/100 in the left eye.  Corrected visual 
acuity for distant vision was 20/40 in the right eye and 
20/30 in the left eye.  Uncorrected visual acuity for near 
vision was J-7 in both eyes, corrected to J-3. of medical 
examination conducted pursuant to duty in the National Guard, 
dated in February 1994 shows uncorrected distant vision in 
the right eye of 20/20.  Uncorrected distant vision in the 
left eye was 20/40 correctable to 20/20.  Uncorrected near 
vision was 20/70 in the right eye correctable to 20/70. 
Uncorrected near vision was 20/80 in the left eye correctable 
to 20/80.

The veteran underwent a VA examination ophthalmologic 
examination in July 1991.  The impression was refractive 
disorder.

Private medical records dated in February 1992 and July 1992 
show that the veteran
was found to have decreased visual acuity, photophobia, 
punctate keratitis with epiphora with optic nerve atrophy of 
unknown etiology in both eyes.

VA outpatient treatment records dated from 1991 to 1997 show 
that the veteran received treatment on several occasion for 
eye complains, variously diagnosed, to include glaucoma, 
photophobia, and dry eye symptoms.

A VA eye examination was conducted in June 1995.  The 
examination showed uncorrected near vision in the right eye 
was 20/100 correctable to 20/20.  Uncorrected near vision in 
the left eye was 20/200 correctable to 20/20.  Uncorrected 
distant vision in the right eye was 20/20-1 correctable to 
20/20-1. Uncorrected distant vision in the left eye was 
20/20-1 correctable to 20/20-1.  The diagnoses were 
presbyopia, choriental scars, and no sign of any sequelae 
from flash burns. 

A VA eye examination was conducted in September 1995.  
Corrected near vision in the right eye was 20/20 and 
corrected distant vision was 20/20.  Corrected near vision in 
the left eye was 20/20 and corrected distant was vision 
20/20.  The diagnoses were bilateral photophobia symptoms of 
unknown etiology, bilateral dry eye symptoms, early 
presbyopia symptoms, and bilateral hyperopia and astigmatism, 
minimal.

A VA Agent Orange examination conducted in September 1996 
showed diagnoses of refractive error and photophobia.

The veteran underwent an eye examination in October 1998.  
The evaluation revealed uncorrected visual acuity of 20/60 
bilaterally which improved to corrected far visual acuity of 
20/20 in the right eye and 20/25 in the left eye with near 
visual acuity of Jaeger = 1+ bilaterally with a mild 
refractive change.  Pupils and motility were normal, 
confrontation visual fields were full, and intraocular 
pressures were 12 in the right eye and 13 in the left eye.  
The physician indicated that the veteran had an ongoing 
problem with keratoconjunctivitis sicca which caused some 
mild subjective visual blurring and photophobia.  He had a 
retinal tear in the right eye.  He had excellent visual 
acuity in both eyes.  

To summarize, the veteran is competent to describe symptoms 
of a disability.  However, a layperson is not competent to 
establish a diagnosis or etiology of a condition.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992) (layperson 
is generally not competent to render an opinion on a matter 
requiring medical knowledge, such as diagnosis or causation); 
see also Moray v. Brown, 5 Vet.App. 211, 214 (1993).  

38 C.F.R. § 3.303(c) (1999) provides that congenital or 
developmental defects, refractive error of the eye, 
personality disorders, and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation. 

In this regard, the postservice medical evidence reflects 
that the veteran has refractive error.  This was confirmed by 
the most recent VA examination in September 1996.  Refractive 
error is not a disease or injury within the meaning of 
applicable legislation providing compensation.  38 C.F.R. 
§ 3.303(c).  

Accordingly, the Board finds that the claim is not well 
grounded.  Since the veteran has not presented a well-
grounded claim for service connection for refractive error of 
the eyes, the claim must be denied.

II. Hearing Loss

Impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

In his August 1999 testimony, the veteran asserted that his 
hearing loss was caused by exposure to noise while in service 
working on machinery and driving trucks.  He also indicated 
that he was exposed to a blast from a blast simulator which 
had fallen into his fox hole during service.  He stated that 
has had ringing and loss of decreased hearing ever since and 
that he was first fitted for hearing aids in 1996.

The service entrance examination is not on file. An 
audiological evaluation conducted during an October 1975 
service medical examination showed audiological test findings 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
-
10
LEFT
20
10
10
-
10

The examiner noted that the ears and drums were clinically 
normal. 

An April 1980 audiological examination showed that the 
veteran worked in the motor pool as a mechanic.  The loud 
noise source was engines.  The examination showed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
05
20
15
LEFT
05
05
00
15
25

An audiological evaluation conducted during a December 1981 
service medical examination showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
05
05
20
LEFT
20
10
05
10
30

The examiner noted that the ears and drums were clinically 
normal.  The diagnosis included high frequency hearing loss 
of the left ear.

An audiological evaluation conducted during conducted during 
the October 1984 separation medical examination showed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
00
00
05
30
LEFT
10
10
05
10
40

The examiner noted that the ears and drums were clinically 
normal.

Subsequent to separation from service, a report of medical 
examination conducted in May 1991 pursuant to Army Reserve 
duty, reveals audiological test findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
00
10
15
45
60
LEFT
30
10
05
55
55

The examiner noted that the ears and drums were clinically 
normal. In the associated report of medical history, also 
dated in May 1991, and completed by the veteran in 
conjunction with the aforestated examination, the veteran 
indicated that he did not then have nor did he ever have 
hearing loss.  Since the pure tone thresholds were at least 
40 decibels in the right ear, the veteran's right ear hearing 
loss satisfied the regulatory definition of a hearing loss 
disability.  See 38 C.F.R. § 3.385 (1999).

The veteran underwent a VA compensation and pension audio 
examination in September 1996.  Audiological test findings 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
55
60
70
LEFT
35
40
50
65
75

Speech audiometry revealed speech recognition ability of 
82 percent correct in the right ear and 84 percent correct in 
the left ear.  The examiner concluded that the veteran had 
moderate sensorineural hearing loss of both ears.

The veteran underwent a VA audiological examination in 
September 1997.  At that time he stated that his hearing 
started to go bad in the 1970s when he was a truck driver and 
a mechanic.  He stated that he worked in explosive ordinance 
demolition for a long time without ear protection.  
Audiological test findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
55
60
65
LEFT
40
55
60
60
70

Speech audiometry revealed speech recognition ability of 
80 percent correct in the right ear and 82 percent in the 
left ear. The examiner concluded that the veteran had 
moderate sensorineural hearing loss of the right ear, and 
moderate to severe sensorineural hearing loss of the left 
ear.

To summarize, the veteran has indicated that his hearing loss 
began in service and has persisted to the present.  The 
veteran is competent to describe symptoms associated with his 
hearing loss.  

In this regard, the inservice audiological tests showed 
bilateral hearing loss as defined in the Hensley case.  
Additionally, the December 1981 report contains a diagnosis 
of high frequency hearing loss in the left hear.  The 
separation examination revealed hearing loss bilaterally at 
4000 Hertz.  

Additionally, the first postservice audiological examination 
in May 1991 showed bilateral hearing loss, which satisfies 
the regulatory definition of a hearing loss disability during 
service.  See 38 C.F.R. § 3.385 (1999).  This was confirmed 
by VA examinations in 1996 and 1997, which showed bilateral 
sensorineural hearing loss.  Additionally, the evidence 
indicates that the veteran was exposed to acoustic trauma in 
service and there is no indication of any significant noise 
exposure after service
Accordingly, it is the judgment of the Board that the 
veteran's bilateral hearing loss is of service origin. 


ORDER

Entitlement to service connection for refractive error is 
denied.  Entitlement to service connection for bilateral 
hearing loss is granted.


REMAND

The threshold question regarding claims for service 
connection is whether the claim is well grounded. 38 U.S.C.A. 
§ 5107 (west 19991).  If a claim is not well ground, VA may 
not assist the veteran in the development of evidence 
pertinent to his claim.  As previously indicated, a well- 
grounded claim is comprised of three specific elements: 
evidence of a current disability, evidence of an inservice 
disability, and evidence of a link or nexus between the 
current and inservice disabilities.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).  The RO and the Board may obtain 
records in the constructive possession of the VA, such as VA 
medical records.

A review of the veteran's claims folder reveals that the 
veteran underwent VA examination for diseases of the heart, 
for non-tuberculosis diseases and injuries, hand, thumb and 
fingers, aid and attendance/housebound and a general medical 
examination in September 1997.  Computer generated documents 
reflect that the examination reports were to be mailed.  
These reports have not yet been associated with the veteran's 
claims folder. 

The Board is of the opinion that the procurement of such 
pertinent medical reports is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  As records in the possession of the VA 
are deemed to be constructively of record, they must be 
obtained.  Id.

Additionally, the Board finds that the veteran's claim for an 
increased evaluation for his service connected back 
disability is well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1991);  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Pursuant to 
38 U.S.C.A. § 5107(a) (West 1991), the Board is obligated to 
assist the veteran in the development of his claim.

In this regard, the veteran indicated that since the most 
recent VA back examination of record, he has received 
treatment at VA facilities in 1997 and 1998.  The Board is of 
the opinion that these records should be obtained.  The Court 
has held that when a veteran alleges functional loss due to 
pain, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202 (1995).  The Board is of the 
opinion that a contemporaneous and thorough VA examination is 
warranted.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain and associate 
with the claims folder the results of the 
September 1997 VA examination for 
diseases of the heart, for non-
tuberculosis diseases and injuries, hand, 
thumb and fingers, aid and 
attendance/housebound and a general 
medical examination that were undertaken 
by the veteran at the VA Medical Center 
in Montgomery, Alabama. 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment of his service 
connected back disability.  The RO should 
also notify the veteran that he may 
submit additional evidence and argument 
in support of his claim.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

3.  The RO should request the VA medical 
facility at Tuskgegee, Alabama to furnish 
copies of any medica records from June 
1997 to the present and the Birmingham, 
Alabama facility to furnish copied of any 
treatment records from 1997 to the 
present.

4.  A VA examination should be conducted 
by an orthopedist in order to determine 
the severity of the lumbar spine 
disorder.  The examiner should be 
afforded an opportunity to review the 
appellant's claims file and a copy of 
this Remand prior to the examination. The 
examination should include all necessary 
tests and studies, to include X-rays.  It 
is requested that the examiner obtain a 
detailed occupational history.  

It is requested that the examiner conduct 
range of motion testing and include what 
is considered in degrees to be the normal 
range of motion of the lumbosacral spine.  
Additionally, the orthopedist should be 
requested to determine whether the 
veteran's low back exhibits weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis.  The examiner 
should also be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

5.  The RO should inform the veteran of 
the consequences of failing to report for 
a scheduled VA examination pursuant to 
38 C.F.R. § 3.655 (1999).

6.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issues in 
appellate status, to include 38 C.F.R. §§ 
4.40, 4.45, and 4.59 (1999) per Deluca, 
supra.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

 

